DETAILED ACTION
Reasons for Allowance
Claims 1-2, 5-6, 8-12, and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the best prior art, Rabb (US 2,975,426 A), teaches an eyewear frame (Fig.1-2: “sunglasses comprise a frame 10”, Col.1, lines 65-66), comprising:
a forehead part (Fig.1-2: “lens portions 13”, Col.2, line 2; and “strip 15”, Col.2, line 3) comprising two ends (Fig.1-2: ends at the junction of the “lens portions 13” and the “strips 17”) and arranged to extend around the eyes of a user (see Fig.1) when worn and two temple parts (Fig.1: “temple pieces 12”, Col.1, line 66) each extending rearwardly from a front (see Fig.1) the eyewear frame (Fig.1-2: “sunglasses comprise a frame 10”), and from each end (Fig.1-2: end at the junction of the “lens portions 13” and the “strips 17”) of the forehead part (Fig.1-2: “lens portions 13” and “strip 15”), and the forehead part (Fig.1-2: “lens portions 13” and “strip 15”) and the temple part (Fig.1-2: “temple piece 12”) being moulded together in a single mould from a first polymer material (Fig.1-2: “the frame 10 and temple pieces 12 are molded of a soft plastic material such as polyethylene in a single integral piece”, Col.1, lines 69-71) and comprising a plastic hinge (Fig.1-2: “thin integral strip 17”, Col.2, line 7; Col.1, lines 69-71) located at the junction of each end (Fig.1-2: end at the junction of the “lens portions 13” and the “strips 17”) of the forehead part (Fig.1-2: “lens portions 13” and “strip 15”) and each temple part (Fig.1-2: “temple piece 12”), said plastic hinge (Fig.1-2: “thin integral strip 17”) being formed by a region of the polymer material (Fig.1-2: region of the “soft plastic material such as polyethylene”) having thickness (Fig.1-2: “thin integral strip 17”) which is significantly less (see Fig.1-2) than the thickness of corresponding forehead part ends (Fig.1-2: thickness of corresponding ends at the junction of the “lens portions 13” and the “strips 17”) and temple parts (Fig.1-2: thickness of corresponding “temple pieces 12”) adjacent the plastic hinge region (Fig.1-2: region of the “thin integral strip 17”), such that the frame 10”) is at rest (see Fig.2), the plastic hinges (Fig.1-2: “thin integral strips 17”) exert a restoring force which urges the temple parts of the frame (Fig.1-2: “sunglasses comprise a frame 10”) to the closed position (Fig.2: “folded position”), such that the eyewear frame (Fig.1-2: “sunglasses comprise a frame 10”) automatically folds back to the folded position (Fig.2: “folded position”) after use when the eyewear frame (Fig.1-2: “sunglasses comprise a frame 10”) is at rest, the plastic hinges (Fig.1-2: “thin integral strips 17”) exert a restoring force which urges the temple parts (Fig.1-2: “temple pieces 12”) of the frame (Fig.1-2: “sunglasses comprise a frame 10”) to the closed position (Fig.2: “folded position”) and in order to wear the eyewear frame (Fig.1-2: “sunglasses comprise a frame 10”) the user must open the temple parts (Fig.1-2: “temple pieces 12”) against the restoring force of the plastic hinges (Fig.1-2: “After being molded in flat position the frame 10 is bent into the folded position shown in Fig.2. Each temple piece 12 is folded inwardly so that the ends 16 extend to the strip 15. The strip 15 is then bent so that the lenses fold towards each other with the temple pieces therebetween. Heat is now applied to set the polyethylene in this position. It will then be found that when the sunglasses are opened into the position shown in Fig. 1, the bent strip portions 15 and 17 will resist the opening movement with a resilient spring action and tend to pull the ends of the temple pieces 12 inwardly.”, Col.2, lines 15-25), and when worn the plastic hinges (Fig.1-2: “thin integral strips 17”) exert a restoring force on the users head which frame 10”) to the user’s head by acting against the temples (Fig.1-2: “temple pieces 12”) of the user’s head (Fig.1: “if the sunglasses are placed on the nose of the wearer the temple pieces will be pushing inwardly against the wearer's temples to hold the sunglasses in place”, Col.2, lines).
Rabb fails to explicitly disclose that the eyewear frame is co-moulded with the first polymer material and a second polymer material, the second polymer material having a lower modulus of elasticity, or flexural modulus, than the first polymer, and the second polymer is located in at least two discrete locations on the first polymer to form the eyewear frame, and the second polymer is located over the plastic hinge parts of the first polymer. Moreover, although Curci et al. (hereinafter Curci, US 2005/0270475 A1) and Onodera et al. (US 5,708,491 A) disclose eyewear co-moulded with two polymers of different moduli of elasticity, none of the references teach that the second polymer is located over the plastic hinge parts of the first polymer.
Thus, the prior art of record, taken alone or in combination, fails to teach the combined details of claim 1, specifically including the limitation: “the eyewear frame is co-moulded with the first polymer material and a second polymer material, the second polymer material having a lower modulus of elasticity, or flexural modulus, than the first polymer, and the second polymer is located in at least two discrete locations on the first polymer to form the eyewear frame, and the second polymer is located over the plastic hinge parts of the first polymer.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896